EXHIBIT 16.1 Rosen, Seymour, Shapss, Martin & Company LLP 757 Third Avenue New York, NY 10017 April 25, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: FORM 8-K COMMISSION FILE REF. NO. 000-54530 We have read the statements that we understand Forex International Trading Corp. will include under Item 4.01 of the Form 8-K report it will file with the Securities and Exchange Commission regarding the recent change of auditors.We agree with such statements made regarding our firm. We have no basis to agree or disagree with the other statements made under Item 4.01. Very truly yours, /s/Rosen, Seymour, Shapss, Martin & Company LLP Rosen, Seymour, Shapss, Martin & Company LLP Certified Public Accountants
